995 A.2d 299 (2010)
202 N.J. 47
In the Matter of John P. MORRIS, an Attorney at Law.
D-76 September Term 2009, 065680.
Supreme Court of New Jersey.
May 18, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-316, concluding that JOHN P. MORRIS of BRIDGETON, who was admitted to the bar of this State in 1974, should be censured for violating RPC 1.3 (lack of diligence), RFC 1.4(b) (failure to keep client reasonably informed about status of matter), RPC 3.2 (failure to expedite litigation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JOHN P. MORRIS is hereby censured; and it is further
*300 ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.